Case 1:19-cr-02032-SMJ    ECF No. 185-5       filed 08/21/20   PageID.1158 Page 1 of 13




Cara Laney, PhD                                                      January 24, 2020
Expert Witness
 Department of Psychology                                      claney@collegeofidaho.edu
 The College of Idaho
 2112 Cleveland Blvd., Caldwell ID 83605

Client: James Cloud


                                   Qualifications
       I am an associate professor of psychology at the College of Idaho in
Caldwell. I received a bachelor’s degree in Psychology at Reed College in
Portland, and then a master’s degree in Social Ecology, as well as a PhD in
Psychology and Social Behavior from the University of California, Irvine. I have
taught courses in forensic and legal psychology for more than 12 years, at both
undergraduate and graduate levels. I have more than 30 publications, and more
than 25 of these are in the area of legal psychology. I am currently revising
Elizabeth Loftus’s classic text Eyewitness Testimony. Most of my research is in
human memory as it behaves in a legal context, but I am also well-versed in
scientific methodology, and I have read extensively and taught on the subjects of
eyewitness identifications, police procedures, and jury decision-making. I have
been qualified as an expert in the area of eyewitness identification in both state and
federal courts.


                             Information Relied Upon
To prepare this report, I reviewed the following:
   - The entire discovery file, which includes police reports, interviews, the
     various line-ups administered to witnesses, as well as the Yakima County
     Sheriff’s Office’s policies on administering line-ups.
   - Various treatises and literature on eyewitness identification procedures, as
     well as post-event information.




                                          1

                                                                            Exhibit E - 1
Case 1:19-cr-02032-SMJ          ECF No. 185-5         filed 08/21/20   PageID.1159 Page 2 of 13




                                       Case Background1
      On June 8, 2019, police responded to reports that two males (both armed)
showed up at a residence and stole a pick-up truck. After arriving at the residence
(9440 Evans Road), police interviewed—and took official statements from—four
individuals (all family members): J.V. (father), N.V. (mother), S.V. (child), and
M.V. (child).
      The following day, FBI Special Agent Ronald T. Ribail and Yakima County
Sheriff’s Office Detective Dan Cypher returned to the residence and administered
line-ups to members of the family. In total, four line-ups were administered:
      -   Line-Up 5032 (a 6-person line-up that included Donovan Cloud);
      -   Line-Up 5033 (a 6-person line-up that included James Cloud);
      -   Line-Up 5034 (a 6-person line-up that included Morris Jackson); and
      -   Line-Up 5035 (a 6-person line-up that included Natasha Jackson).
N.V. (mother), S.V. (child), and M.V. (child) did not identify James Cloud as
being involved in the carjacking.
J.V. (father) viewed Line-Up 5032 (the line-up containing Donovan Cloud) and,
after viewing it, “teared up” and said Donovan Cloud “looks like the man that held
the pistol to his son’s head.” Here is that photo, as well as J.V.’s written
certification that he ID’d Donovan Cloud:




J.V. also viewed Line-Up 5033 (the line-up containing James Cloud; photo below
left.) He commented that the man holding the shotgun had “rounded cheeks” like
the person in Photo #5 (Casey Tahmalwash, below right), which suggests that he

1
    This background is based on allegations contained in the discovery.
                                                  2

                                                                                    Exhibit E - 2
Case 1:19-cr-02032-SMJ   ECF No. 185-5       filed 08/21/20   PageID.1160 Page 3 of 13




had adequate time to carefully view the photos and did so. However, he did not
select James Cloud or anyone else from Line-Up 5033.

 James Cloud photo in Line-Up 5033               Casey Tahmalwash photo in Line-Up 5033




       Later that day, J.V. contacted Special Agent Ribail and advised him that,
after law enforcement left his house, he viewed a press release from the Yakima
Nation, which stated “Due to misidentification, one suspect remains at large in the
five murders that were committed on the Yakima Reservation on Saturday, June 8,
2019.” The release included James Cloud’s name and mug shot:




                                         3

                                                                           Exhibit E - 3
Case 1:19-cr-02032-SMJ        ECF No. 185-5         filed 08/21/20   PageID.1161 Page 4 of 13




      After seeing this “Wanted” posting, J.V. advised law enforcement “that he
was 100 percent sure” this was the other carjacking suspect.


                 General Background on Eyewitness Identification
       According to extensive research, true line-ups—whether live or
photographic—are preferable to “show-ups” (aka “Field Identifications”; more
below).2,3,4 Line-ups should be conducted quickly after the witnessed event. 5
Witnesses should be warned that the perpetrator “may or may not be present” in
the lineup. 6 The line-up should be created fairly (i.e., all of the people or pictures
in the lineup are plausible choices for someone who didn’t actually see the
crime). 7,8 Line-ups should be conducted using appropriate sequential (rather than
simultaneous) procedures. 9


                                           Opinions
Opinion #1. In administering the line-ups (especially to J.V.), law enforcement
failed to follow best practices (and, in several instances, its own procedures) on
eyewitness identification in at least four ways:




2
  2019 Report of the United States Court of Appeals for the Third Circuit Task Force on
Eyewitness Identifications, 92 Temp. L. Rev. 1 (2019).
3
  Reisberg, D. (2014). The science of perception and memory: A pragmatic guide for the justice
system. Oxford University Press.
4
  Dysart, J. E., & Lindsay, R. C. L. (2007). Show-up identifications: Suggestive technique or
reliable method? In R. C. L. Lindsay, D. F. Ross, J. D. Read & M. P. Toglia (Eds.), The
handbook of eyewitness psychology: Volume 2. Memory for people (pp. 137–153). Erlbaum.
5
  Yarmey, A. D., Yarmey, M. J., & Yarmey, A. L. (1996). Accuracy of eyewitness
identifications in showups and lineups. Law and Human Behavior, 20, 459–477.
6
  Steblay, N. M. (1997). Social influence in eyewitness recall: A meta-analytic review of lineup
instruction effects. Law and Human Behavior, 21, 283–297.
7
  Wells, G. L., Memon, A., & Penrod, S. D. (2006). Eyewitness evidence: Improving its
probative value. Psychological Science in the Public Interest, 7, 45-75.
8
  Reisberg, D. (2014). The science of perception and memory: A pragmatic guide for the justice
system. Oxford University Press.
9
  Steblay, N. M., Dysart, J., Fulero, S., & Lindsay, R. C. L. (2001). Eyewitness accuracy rates in
sequential and simultaneous lineup presentations: A meta-analytic comparison. Law and Human
Behavior, 25, 459-473.
                                                4

                                                                                     Exhibit E - 4
Case 1:19-cr-02032-SMJ       ECF No. 185-5         filed 08/21/20   PageID.1162 Page 5 of 13




       First, law enforcement did not perform a “double-blind line-up,” which is
best practice. 10, 11 A double-blind line-up occurs when the person conducting the
line-up doesn’t know who the suspect is and thus can’t give the witness any hints,
whether they mean to or not.12
       Here, the two law enforcement officers administering the line-ups were
Special Agent Ribail and Det. Cypher—two of the lead case agents in this
investigation. Having the lead case agents administer the line-ups creates several
problems. Even if these individuals have every intention and desire to act
honorably and not influence the witness, it is possible that they may unconsciously
provide hints to witnesses, perhaps via body language or eye gaze. 13 Of course if
investigators do not feel the need to be completely honorable, these suggestions
could be much more direct – including strongly urging the witness to reexamine a
particular photo, or reconsider a choice.14
       If a double-blind procedure cannot be employed, then the next best practice
is to conduct a single-blind (or “blinded”) line-up. 15 A single-blind line-up occurs
when lineup administrators know which member of the lineup is the suspect, but
either separate themselves from the witness who is viewing the lineup or
randomize the order of the photographs in the lineup and then stand in such a way
they cannot know which photograph the witness is viewing at any particular time.
Recognizing that blind line-ups (whether double or single) are best practices, the
YCSO incorporates these concepts into its policy manual:




There is no information in the discovery as to why either a double-blind (or blind)
line-up was “not practicable.”



10
    Wells, G. L., Small, M., Penrod, S., Malpass, R. S., Fulero, S. M., & Brimacombe, C. A. E.
(1998). Eyewitness identification procedures: Recommendations for lineups and photospreads.
Law and Human Behavior, 22, 603-647.
11
    2019 Report of the United States Court of Appeals for the Third Circuit Task Force on
Eyewitness Identifications, 92 Temp. L. Rev. 1 (2019).
12
    Clark, S. E., Marshall, T. E., & Rosenthal, R. (2009). Lineup administrator influences on
eyewitness identification decisions. Journal of Experimental Psychology: Applied, 15, 63–75.
13
   Ibid
14
   Ibid
15
    2019 Report of the United States Court of Appeals for the Third Circuit Task Force on
Eyewitness Identifications, 92 Temp. L. Rev. 1 (2019).
                                               5

                                                                                   Exhibit E - 5
Case 1:19-cr-02032-SMJ       ECF No. 185-5        filed 08/21/20   PageID.1163 Page 6 of 13




       Second, law enforcement did not record the administration of the line-ups on
any members of the Verwey family. Recording line-ups is important because while
it cannot prevent the types of hints and suggestions that may occur with non-blind
lineups, they can document the presence or absence of at least some types of
suggestions. This is why best practices dictate that the administration of line-ups
should be recorded.16 These best practices are incorporated into the YCSO’s policy
manual (603.5):



There is no information as to why recording these line-ups (either audio or video)
was not feasible, especially considering law enforcement recorded interviews (both
audio and video) of several witnesses.
      Third, there is no evidence (at least thus far) that law enforcement instructed
the Verweys to avoid 1) discussing the event with other witnesses, or 2) seeking
out additional information in media reports, social media posts, or internet
searches, all of which are best practices. 17 Quite the contrary, there is evidence
J.V. was online (including on Facebook) and saw pictures of both James and
Donovan Cloud. Avoiding these types of information is important because of the
“misinformation effect.” 18
       The misinformation effect is a concept based on decades of research that
demonstrates post-event information can influence memory. 19, 20, 21, 22 Post-event
information comes in many forms (including leading questions from investigators,
intentional suggestions from researchers, facts and opinions from co-witnesses,
media reports, and social media posts), and can have a strong negative effect on
memory for witnessed events. In psychological research, effects of even very

16
   Ibid.
17
   Ibid
18
   Loftus, E. F. (2005) Planting misinformation in the human mind: A 30-year investigation of
the malleability of memory. Learning and Memory, 12, 361-366.
19
   Loftus, E.F., & Palmer, J.C. (1974). Reconstruction of automobile destruction: An example of
interaction between language and memory. Journal of Verbal Learning and Verbal Behavior, 13,
585-589.
20
   Wells, G.L. & Olson, E. (2003). Eyewitness testimony. Annual Review of Psychology, 54,
277-295.
21
   Loftus, E. F. (2005) Planting misinformation in the human mind: A 30-year investigation of
the malleability of memory. Learning and Memory, 12, 361-366.
22
   Frenda, S. J., Nichols, R. M., & Loftus, E. F. (2011). Current issues and advances in
misinformation research. Current Directions in Psychological Science, 20, 20–23.


                                              6

                                                                                  Exhibit E - 6
Case 1:19-cr-02032-SMJ         ECF No. 185-5          filed 08/21/20   PageID.1164 Page 7 of 13




minor post-event information (e.g., a change of a single word in a question) can
have substantial effects on memory for legally-relevant facts.23, 24 Post-event
information can have an effect on memory even when that information is
obviously false to those who receive it. 25, 26
       The misinformation effect can also be seen specifically in memory for, and
subsequent identification of, people.27, 28 Two specific types of psychological
research are particularly relevant to memory for faces in legal contexts: research on
mugshot exposure and media exposure. Eyewitnesses who are asked to review
mugshot books (that is, large collections of faces) before they see a line-up can end
up with erroneous memories for the perpetrator of the crime they witnessed.
Specifically, those who choose an innocent person from a mugshot book are very
likely to falsely identify the same person in a subsequent lineup. 29, 30, 31 Sometimes
this seems to result from a commitment effect (meaning that where people have
made a choice of an individual, they tend to stand by that choice), 32 while in other
cases it is clear they (falsely) recall the person from the mugshot as the



23
   Loftus, E.F., & Palmer, J.C. (1974). Reconstruction of automobile destruction: An example of
interaction between language and memory. Journal of Verbal Learning and Verbal Behavior, 13,
585-589.
24
   Loftus, E. F., Miller, D. G., & Burns, H. J. (1978). Semantic integration of verbal information
into a visual memory. Journal of Experimental Psychology: Human Learning & Memory, 4, 19-
31.
25
   Ecker, U. K., Lewandowsky, S., Cheung, C. S., & Maybery, M. T. (2015). He did it! She did
it! No, she did not! Multiple causal explanations and the continued influence of
misinformation. Journal of Memory and Language, 85, 101–115. 10.1016/j.jml.2015.09.002
26
   Weil, R., Schul, Y., & Mayo, R. (2020). Correction of evident falsehood requires explicit
negation. Journal of Experimental Psychology: General, 149, 290–310.
27
   Loftus, E. F., & Greene, E. (1980). Warning: Even memory for faces can be contagious. Law
and Human Behavior, 4, 323–334.
28
   Brewer, N., & Wells, G. L. (2005). The confidence-accuracy relationship in eyewitness
identification: Effects of lineup instructions, foil similarity, and target-absent base rates. Journal
of Experimental Psychology: Applied, 12, 11–30.
29
   Deffenbacher, K. A., Bornstein, B., & Penrod, S. (2006). Mugshot exposure
effects: Retroactive interference, mugshot commitment, source confusion, and unconscious
transference. Law and Human Behavior, 30, 287–307.
30
   Kersten, A. W., & Earles, J. L. (2017). Feelings of familiarity and false memory for specific
associations resulting from mugshot exposure. Memory & Cognition, 45, 93–104.
31
   Dysart, J.E., Lindsay, R.C.L., Hammond, R., & Dupuis, P. (2001). Mug shot exposure prior to
lineup identification: Interference, transference, and commitment effects, Journal of Applied
Psychology, 86, 1280-1284.
32
   Ibid.
                                                  7

                                                                                        Exhibit E - 7
Case 1:19-cr-02032-SMJ        ECF No. 185-5         filed 08/21/20   PageID.1165 Page 8 of 13




perpetrator.33 In both cases, witnesses are incorrectly identifying suspects because
of exposure to faces between the witnessed event and the lineup.
        Effects of media on memory for eyewitnessed events are normally studied in
the context of pretrial publicity. In this research, news and other media reports
about crime—from the 11:00 news to Facebook and Twitter feeds—have been
shown to influence people involved in trials, usually making them have more
negative feelings towards the defendant. 34, 35, 36 The legal system acknowledges
this influence, which is why jurors are often asked whether they have seen media
reports about the case before they are asked to be on the jury. If a defendant is
identified in news reports or through social media, witnesses may see his face and
later identify him, even if he wasn’t the original perpetrator.
       The Yakama Nation press release (shown above, which is effectively a
“Wanted” poster) forms a very strong type of direct suggestion—much stronger
than that normally used in misinformation effect research. It is more reminiscent of
local news media reports about crime (“hey everybody, here’s a scary person who
has been out doing scary things”). The legal system worries about potential jurors
in criminal cases having been exposed to reports of this nature, and routinely
excludes them from serving on juries. The risk of an eyewitness being exposed to
this type of suggestion is even greater. The fact that J.V. identified James Cloud as
a perpetrator only after seeing this press release, and especially considering that he
had rejected James Cloud in a previously conducted lineup, makes this
“identification” highly unreliable.
       Fourth, there is no evidence (at least thus far) that law enforcement asked
each witness how confident they were in their choices before being given feedback
as to whether they chose the suspect.37, 38 This is necessary because after a witness
makes an identification (and especially if they get the impression that they chose
33
   Kersten, A. W., & Earles, J. L. (2017). Feelings of familiarity and false memory for specific
associations resulting from mugshot exposure. Memory & Cognition, 45, 93–104.
34
   Kovera, M. B. (2002). The effects of general pretrial publicity on juror decisions: An
examination of moderators and mediating mechanisms. Law and Human Behavior, 26, 43–72.
35
   Clow, K. A., Lant, J. M., & Cutler, B. L. (2013). Perceptions of defendant culpability in
pretrial publicity: The effects of defendant ethnicity and participant gender. Race and Social
Problems, 5, 250–261.
36
   2019 Report of the United States Court of Appeals for the Third Circuit Task Force on
Eyewitness Identifications, 92 Temp. L. Rev. 1 (2019).
37
   Wells, G. L., & Bradfield, A. L. (1998). “Good, you identified the suspect”: Feedback to
eyewitnesses distorts their reports of the witnessing experience. Journal of Applied Psychology,
83, 360-376.
38
   Wright, D. B., & Skagerberg, E. M. (2007). Postidentification feedback affects real
eyewitnesses. Psychological Science, 18, 172-178.
                                                8

                                                                                    Exhibit E - 8
Case 1:19-cr-02032-SMJ       ECF No. 185-5         filed 08/21/20   PageID.1166 Page 9 of 13




correctly), they become more confident that their choice was correct, compared to
the moment they were making the ID. That is, confidence changes, even though
accuracy of the identification of course cannot change after it has been made.
This best practice is incorporated into the YCSO’s policy manual (603.4):




Opinion #2. Even though law enforcement failed to follow best practices (and, in
several instances, its own procedures) on eyewitness identification, these
shortcomings don’t impact the reliability of J.V.’s initial non-ID of James Cloud.
Bases for Opinion. The same four issues addressed in Opinion #1 are also
addressed here.
      First, non-blind lineups can lead to false identifications because of hints and
suggestions from the lineup administrator to the witness. 39 If the witness does not
make a selection from a lineup, then the risk of a false identification has been
avoided (at least for the current lineup – the damage could still reappear later).
      Second, the lack of any audio or video record of the lineup procedures
means that there is no record of whether any hints or suggestions were present, but
the same logic applies.
       Third, the misinformation in this case (the press release) was received by
J.V. after his non-ID of James Cloud, so it cannot have affected this non-ID.
      Fourth, although there is no record of J.V.’s confidence at the time of his
non-ID, we can assume that he did not have enough confidence in any potential
choice to rise to the threshold necessary for him to make an ID.


Opinion #3. J.V.’s “identification” of James Cloud, which was in response to the
press release, wherein James Cloud is pictured in a prison jumpsuit, described as
“armed and extremely dangerous,” and as a “suspect . . . in the five murders that
were committed on the Yakama Indian Reservation,” was essentially a highly-
suggestive show-up procedure.



39
  Clark, S. E., Marshall, T. E., & Rosenthal, R. (2009). Lineup administrator influences on
eyewitness identification decisions. Journal of Experimental Psychology: Applied, 15, 63–75.
                                               9

                                                                                  Exhibit E - 9
Case 1:19-cr-02032-SMJ        ECF No. 185-5       filed 08/21/20    PageID.1167 Page 10 of 13




        A show-up or field identification (discussed in YCSO Policy 603.7) is a
 common, but not scientifically supported, identification procedure whereby a
 witness is taken to a suspect and asked, essentially, “is this the guy?” 40 There is no
 opportunity for show-ups to be created fairly or conducted blind, as discussed
 above. Rather, a show-up tells the witness immediately who the suspect is and
 offers no protection for that suspect. A show-up is suggestive by definition. But
 they can be made even more suggestive by the context. If the suspect is seated in
 the back of a police car, or flanked by police officers, or handcuffed, that suggests
 to the witness that they are guilty. 41 The timing of show-ups also matters.
 According to a study of 500 show-ups, a delay of just two hours between the crime
 and the show-up led to more than half of witnesses to falsely identify innocent
 suspects.42
       J.V.’s exposure to this “show-up” happened more than two hours after the
 crime, and indeed after he had failed to identify James Cloud in a better line-up
 procedure.
 Opinion #4. J.V.’s “identification” of James Cloud—after initially non-ID’ing
 him—is a problem that cannot be overcome and corrected.
         Research in legal psychology has tested whether errors introduced into
 eyewitness memory can be identified (using characteristics from detail and
 confidence to emotional content and consequentiality) and, perhaps, corrected –
 with appropriate questioning or even hypnotic intervention. In most cases,
 corrupted (or outright false) memories are indistinguishable from true memories,43,
 44, 45
        and little can be done to correct memory once it has been corrupted. 46 This
 provides additional evidence that it is important to use the right, scientifically-
 supported procedures (as above) from the start.


 40
    Reisberg, D. (2014). The science of perception and memory: A pragmatic guide for the justice
 system. Oxford University Press.
 41
    Reisberg, D. (2014). The science of perception and memory: A pragmatic guide for the justice
 system. Oxford University Press.
 42
    Yarmey, A. D., Yarmey, M. J., & Yarmey, A. L. (1996). Accuracy of eyewitness
 identifications in showups and lineups. Law and Human Behavior, 20, 459–477.
 43
    Laney, C., & Loftus, E.F. (2008). Emotional content of true and false memories. Memory, 16,
 500-516.
 44
    McNally, R. J., Lasko, N. B., Clancy, S. A., Maclin, M. L., Pitman, R. K., & Orr, S. P. (2004).
 Psychophysiological responding during script-driven imagery in people reporting abduction by
 space aliens. Psychological Science, 15, 493-497.
 45
    Nash, R. A., & Ost, J. (2017). False and distorted memories. Routledge/Taylor & Francis.
 46
    Reisberg, D. (2014). The science of perception and memory: A pragmatic guide for the justice
 system. Oxford University Press.
                                                 10

                                                                                     Exhibit E - 10
Case 1:19-cr-02032-SMJ         ECF No. 185-5      filed 08/21/20     PageID.1168 Page 11 of 13




        Many people believe that confident witnesses are accurate witnesses.
 Decades of research on eyewitnesses shows that, in most situations, confidence is
 not a very good predictor of accuracy. 47, 48, 49, 50 One exception is confidence
 reported and recorded immediately after a pristine, blind line-up. 51 But confidence
 reported later (for example, on the witness stand), or after inappropriate
 identification procedures, is a very poor predictor of accuracy. Witnesses can be
 100% confident that they have chosen the right person in a line-up, and yet be
 wrong. In many circumstances, there is essentially no relationship between
 confidence and accuracy.
       Using hypnosis to “refresh” eyewitness memory has also been proposed. 52
 Again, extensive psychological research has shown that hypnosis increases
 memory suggestibility and reduces thresholds for reporting rather than actually
 allowing for greater memory. 53, 54
       In short, there is no “undo key” for memory errors. Instead, they must be
 prevented from the start.


 Opinion #5. J.V.’s “identification” of James Cloud after exposure to the press
 release should not be presented to a jury because it is likely to be unduly influential
 in their decision-making process.


 47
    Wells, G. L., Memon, A., & Penrod, S. D. (2006). Eyewitness evidence: Improving its
 probative value. Psychological Science in the Public Interest, 7, 45-75.
 48
    Loftus, E. F. (1979). Eyewitness testimony. Cambridge, MA: Harvard University Press.
 49
    Loftus, E. F., & Greenspan, R. L. (2017). If I’m certain, is it true? Accuracy and confidence in
 eyewitness memory. Psychological Science in the Public Interest, 18, 1–2.
 50
    2019 Report of the United States Court of Appeals for the Third Circuit Task Force on
 Eyewitness Identifications, 92 Temp. L. Rev. 1 (2019).
 51
    Dysart, J. E., Lawson, V. Z., & Rainey, A. (2012). Blind lineup administration as a
 prophylactic against the post-identification feedback effect. Law and Human Behavior, 36(4),
 312–319.
 52
    Reisberg, D. (2014). The science of perception and memory: A pragmatic guide for the justice
 system. Oxford University Press.
 53
    Scoboria, A., Mazzoni, G. A. L., Kirsch, I., & Milling, L. S. (2002). Immediate and persisting
 effects of misleading questions and hypnosis on memory reports. Journal of Experimental
 Psychology: Applied, 8, 26–32.
 54
    Mazzoni, G. A. K., & Lynn, S. J. (2007). Using hypnosis in eyewitness memory: Past and
 current issues. In M. P. Toglia, J. D. Read, D. F. Ross, R. C. L. Lindsay (Eds.) The handbook of
 eyewitness psychology: Volume 1: Memory for events (pp. 321-338). London: Lawrence
 Erlbaum.


                                                 11

                                                                                      Exhibit E - 11
Case 1:19-cr-02032-SMJ        ECF No. 185-5      filed 08/21/20    PageID.1169 Page 12 of 13




 Basis for Opinion. Jurors being allowed to review improper eyewitness
 identifications has led to many wrongful convictions. 55 Research in jury decision-
 making shows that eyewitness testimony in general is more influential than its
 value justifies. 56, 57 Jurors put substantial faith in eyewitness identifications and
 often overvalue witness confidence,58, 59 which is problematic for the reasons
 described above. Jurors also undervalue key factors, including identification
 procedure errors,60, 61 that can actually have substantial negative effects on
 identification accuracy, as described above.
        Additional research has tested modifications to jury instructs as a potential
 tool to correct jurors’ misconceptions about the problems associated with faulty
 identifications. However, these modified instructions have been largely
 inadequate. 62, 63 Instead, the only adequate remedy for an identification as
 irredeemably corrupted as that of James Cloud by J.V. is to keep the improper
 identification away from jurors.
                                          Conclusions
        The “identification” of James Cloud by J.V. was the result a highly
 suggestive show-up procedure – not even “is this the guy?” but more like “this
 scary dude who the police officially say killed five people is totally the guy, right?”
 in the form of a “Wanted poster” press release. The suggestive nature of the press

 55
    Jones, A.M., & Penrod, S. (2018). Improving the effectiveness of the Henderson safeguard
 against unreliable eyewitness identification. Psychology, Crime, & Law, 24, 177-193.
 56
    Boyce, M., Beaudry, J. L., & Lindsay, R. (2007). Belief of eyewitness identification evidence.
 In R. C. L. Lindsay, D. F. Ross, J. D. Read, & M. P. Toglia (Eds.), The handbook of eyewitness
 psychology: Volume 2. Memory for people (pp. 501–525). Mahwah, NJ: Lawrence Erlbaum.
 57
    Reisberg, D. (2014). The science of perception and memory: A pragmatic guide for the justice
 system. Oxford University Press.
 58
    Cutler, B. L., Penrod, S. D., & Dexter, H. R. (1990). Juror sensitivity to eyewitness
 identification evidence. Law and Human Behavior, 14, 185–191.
 59
    Wells, G. L., Memon, A., & Penrod, S. D. (2006). Eyewitness evidence: Improving its
 probative value, Psychological Science in the Public Interest, 7, 45–75.
 60
    Cutler, B. L., Penrod, S. D., & Dexter, H. R. (1990). Juror sensitivity to eyewitness
 identification evidence. Law and Human Behavior, 14, 185–191.
 61
    Wells, G. L., Greathouse, S. M., & Smalarz, L. (2012). Why do motions to suppress
 suggestive eyewitness identifications fail? In B. L. Cutler (Ed.), Conviction of the innocent:
 Lessons from psychological research (pp. 167–184). Washington, DC: American Psychological
 Association.
 62
    Dillon, M., Jones, A.M., Bergold, A.N., Hui, C., & Penrod, S. (2017). Henderson Instructions:
 Do They Enhance Evidence Evaluation? Journal of Forensic Psychology Practice, 17, 1-24.
 63
    Cutler, B. L., Penrod, S. D., & Dexter, H. R. (1990). Juror sensitivity to eyewitness
 identification evidence. Law and Human Behavior, 14, 185–191.


                                                12

                                                                                    Exhibit E - 12
Case 1:19-cr-02032-SMJ    ECF No. 185-5     filed 08/21/20   PageID.1170 Page 13 of 13




 release, the personally meaningful context in which it was received (by a victim of
 the set of crimes), and the timing of the “identification” (after the same witness had
 rejected James Cloud in a more appropriate lineup procedure) combine to make
 this “identification” not only unreliable, but also incurable. Evidence suggests that
 a jury is unlikely to adequately discount this “identification,” so they should not be
 exposed to it.




                                          13

                                                                          Exhibit E - 13
